Shaiv C. J.
delivered the opinion of the Court. By St. 1784, c. 2, the notice is to be given by a creditor whose claim is rejected by the commissioners, within twenty days after such rejection. The proper evidence of the rejection of the claim is the return of the report to the probate office, and the acceptance thereof bythe Probate Court. This was so held in Ellsworth v. Thayer, 4 Pick. 122, and that notice given betore the return of the report of the commissioners was premature, and not a compliance with the requisitions of the statute, which is a condition precedent to the maintenance of the action. That case is decisive of the present, against the plaintiff.
Verdict set aside, and, by consent, plaintiff nonsuit.